DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0237788 A1 to Xi et al. (hereinafter Xi).
	With regards to claim 1, Xi discloses:
1.	A computer-implemented method comprising:
 	receiving, by a first client computer system associated with a first user, a media stream originated from a second client computer system associated with a second user (see, Fig. 2, and detailed description, including, a master presenter is identified among a plurality of endpoints participating in an online conference session. The online conference session may include two or more participants participating from two or more endpoints, para. 0022);
displaying, at a first position of a first user interface (UI) of the first client computer system, a first participant UI control representing the first user on the first UI and displaying, at a second position on the first UI, a second participant UI control representing the second user on the first UI (see, Fig. 2, and detailed description, including, in some embodiments, the master user interface may provide the shared content from each presenting endpoint (including one or more assistant presenters and/or a master presenter) in its own manipulable window or sub-screen, para. 0029);
receiving a request for moving the first participant UI control to a new position, different from the first position, on the first UI (see, Fig. 2, and detailed description, including, the participant associated with the master presenter endpoint may resize, move, or close the windows in the same manner that programs may be moved or manipulated on conventional computers and any of these movements may generate commands that instruct the server how to adjust the layout of shared content, para. 0029);
based at least in part on proximity of the new position of first participant UI control with a current position of the second participant UI control on the first UI, causing modification of at least a portion of the media stream originated from the second client computer system (see, Fig. 2, and detailed description, including, the participant associated with the master presenter endpoint could select a certain window associated with a particular endpoint from within the master user interface and scroll, drag-and-drop text, or otherwise manipulate the content being shared from that particular assistant presenter endpoint, para. 0030).

Claims 2-3, are rejected under 35 U.S.C. 103 as being unpatentable over Xi in view of U.S. Patent Application Publication No. 2014/0365620 A1 to Lindberg et al. (hereinafter Lindberg).
	With regards to claim 2, Xi fails to explicitly disclose:
2.	The method of Claim 1, wherein the modification of at least the portion of the media stream from the second client computer system comprises adjusting an audio level of the media stream originated from the second client computer system.
Lindberg discloses: the modification of at least the portion of the media stream from the second client computer system comprises adjusting an audio level of the media stream originated from the second client computer system (see, Fig. 1, and detailed description, including, server device 101 may also implement the techniques of this disclosure to adjust audio streams. Server device 101 may adjust audio streams for a variety of purposes, including optimization of bandwidth usage, reduction of background noise, improving audibility of certain speakers' voices, etc., para 0034).
It would have been obvious to one of ordinary skill in the art and possessing the teaching of Xi and Lindberg, before the effective filing date of the invention, to combine the features from Lindberg within the system of Xi that discloses the adjustment of an audio level when managing the optimization of bandwidth.  
Clearly, the optimization of the signal channel will include the most beneficial setting for the audio, without wasting the channel for unnecessary or unfulfilled parameters that include the audio streaming.  These goals would have been included within the scope of the skill artisan when optimizing the available channel to meet the optimized goals of operation.

	With regards to claim 3, Xi fails to explicitly disclose:
3.	The method of Claim 1, wherein the modification of at least the portion of the media stream from the second client computer system comprises adjusting an audio level of the media stream originated from the second client computer system based at least in part on a proximity change of a proximity of the first position with the second position and the proximity of the new position with the current position.
Lindberg discloses: the modification of at least the portion of the media stream from the second client computer system comprises adjusting an audio level of the media stream originated from the second client computer system based at least in part on a proximity change of a proximity of the first position with the second position and the proximity of the new position with the current position (see, Fig. 1, and detailed description, including, 102 may implement a process known as "automatic gain control" in order to optimize the audibility of one or more participants. For example, client device 102A may implement automatic gain control to amplify the voice of a participant who is seated relatively far from a microphone of client device 102A, para. 0035).
It would have been obvious to one of ordinary skill in the art and possessing the teaching of Xi and Lindberg, before the effective filing date of the invention, to combine the features from Lindberg within the system of Xi that discloses the adjustment of an audio level when managing the optimization of bandwidth.  
Clearly, the optimization of the signal channel will include the most beneficial setting for the audio, without wasting the channel for unnecessary or unfulfilled parameters that include the audio streaming.  These goals would have been included within the scope of the skill artisan when optimizing the available channel to meet the optimized goals of operation.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xi in view of 
U.S. Patent No. 9,800,931 B1 to Tangeland et al. (hereinafter Tangeland).
	With regards to claim 4, Xi fails to explicitly disclose:
4.	The method of Claim 1, further comprising causing modification of the first participant UI control or the second participant UI control based at least in part on proximity of the new position with the current position.
Tangeland discloses: causing modification of the first participant UI control or the second participant UI control based at least in part on proximity of the new position with the current position (see, detailed description, including, the techniques automatically adjust a screen layout based on various inputs, such as audio input, proximity input, image inputs, and inputs from a display of a video conference endpoint. The automatic adjustments allow users at the video conference endpoint (referred to herein as local users) to use the entire screen of the video conference endpoint's display screen during collaborative activity (referred to herein as whiteboarding activity) by adjusting a video window that is displaying a video stream from a remote endpoint, col. 2, lines 14-23).
It would have been obvious to one of ordinary skill in the art and possessing the teaching of Xi and Tangeland, before the effective filing date of the invention, to combine the features from Tangeland within the system of Xi modification of the first participant UI based on proximity of the new position with the current position.  
Clearly, the automatic adjustments allow users at the video conference endpoint (referred to herein as local users) to use the entire screen of the video conference endpoint's display screen during collaborative activity (referred to herein as whiteboarding activity) by adjusting a video window that is displaying a video stream from a remote endpoint.  These goals would have been included within the scope of the skill artisan when optimizing the available channel to meet the optimized goals of operation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0191126 A1 to Gottlieb.
	With regard to claim 5, Gottlieb discloses:
5. 	A computer-implemented method comprising:
establishing, by a local client computer system associated with a local user (see, Fig 1B, and detailed description, including, communications system 100, device 110 may only display streaming feed 130a and include options for navigating between streaming feeds and/or interacting with specific devices, such as a call icon 140 that allows an administrator to communicate with device 120a, para. 0032-0033), a media session with a first client computer system associated with a first user (see, as above, only display streaming feed 130a , para. 0032-0033);
through the media session, receiving, by the local client computer system, one or more first media streams that originated from the first client computer system associated with the first user (see, Fig. 1A, and detailed description, including, communications system 100 receives streaming feeds 130a-130n from devices 120a-120n, para. 0033);
reproducing, on the local client computer system, the one or more first media streams that originated from the first client computer system associated with the first user (see, Fig. 1A, and 1B, and detailed description, including, a server may receive data (e.g., audio, image, and/or video data) captured by one or more remote cameras in the active mode of communication, record that data, and then transmit that data to one or more devices (e.g., device 110 of FIGS. 1A-1B) para. 0031);
displaying, on a local user interface (UI), of the local client computer system, that represents the media session on the local client computer system (see, Fig.1B, item 120a, para. 0033), a first participant UI control representing the first user on the local UI and a particular participant UI control representing the local user on the local UI (see, as above, and such as a call icon 140 that allows an administrator to communicate with device 120a, a switch feed icon 150 that allows an administrator to switch the focus of its display to view any of streaming feeds 130b-130n (as shown in FIG. 1A), and a record icon 160 for recording data displayed in streaming feed 130a, para. 0033);
receiving, by the local client computer system, a request to display only a first portion of the local UI that excludes the first participant UI control (see, as above, and a call icon 140 that allows an administrator to communicate with device 120a, para. 0033);
in response to the request to display only the first portion of the local UI, excluding displaying a second portion of the local UI that included the first participant UI control while continuing to reproduce at least a first portion of the one or more first media streams that originated from the first client computer system associated with the first user (see, Fig. 1B, the device 120a UI representation is removed and replaced with another UI representation, for example, upon selecting record icon 160, visual and/or audio data captured by one or more cameras and/or microphones of one or more of devices 120a-120n may be recorded as of the instant the record icon 160 is selected. Additionally, the mode of communication may be upgraded to an intermediate mode of communication or an active mode of communication, para. 0033).

	With regard to claim 6, Gottlieb discloses:
6. 	The method of Claim 5, further comprising, in response to the request to display only the first portion of the local UI, excluding the display of the second portion of the local UI that included the first participant UI control while discontinuing to reproduce a second portion of the one or more first media streams that originated from the first client computer system associated with the first user (see, Fig. 1B, and detailed description, including, devices 120a-120n may record a predetermined amount of data for a given time interval, and delete the recorded data upon determining that the record icon 160 is not selected. For instance, device 120a may continuously record 30 seconds of visual and audio data, so that upon an administrator selecting record icon 160, visual and/or audio data captured by device 120a as of thirty seconds prior to the administrator selecting record icon 160 may be recorded and transmitted to administrative device 110, para. 0034).

	With regard to claim 7, Gottlieb discloses:
7. 	The method of Claim 6, wherein the second portion of the one or more first media streams is a video stream that originated from the first client computer system associated with the first user (see, Fig. 1B, and detailed description, including, , device 120a may continuously record 30 seconds of visual and audio data, so that upon an administrator selecting record icon 160, visual and/or audio data captured by device 120a as of thirty seconds prior to the administrator selecting record icon 160 may be recorded and transmitted to administrative device 110, para. 0034).

	With regard to claim 8, Gottlieb discloses:
8.	 The method of Claim 5, wherein the first portion of the one or more first media streams is an audio stream that originated from the first client computer system associated with the first user (see, Fig. 1D, and detailed description, including, user devices 121a-121g may be one or more user devices that include one or more cameras and one or more microphones capable of capturing images and audio signals, respectively, para. 0041).

	With regard to claim 9, Gottlieb discloses:
9. 	The method of Claim 5, wherein the request to display only the first portion of the local UI is a request to zoom in on the first portion of the local UI that excludes the display of the second portion of the local UI (see, Fig. 1B, and detailed description, including, device 110 may only display streaming feed 130a and include options for navigating between streaming feeds and/or interacting with specific devices, such as a call icon 140 that allows an administrator to communicate with device 120a, para. 0033).

	With regard to claim 10, Gottlieb discloses:
10.	 The method of Claim 5, wherein the first portion of the one or more first media streams comprises a presentation of at least a portion of a document originated at the first client computer system associated with the first user (see, detailed description, including, Various types of storage mediums may include, but are not limited to, hard-drives, solid state drives, flash memory, permanent memory (e.g., ROM), or any other storage type, or any combination thereof. Any form of data or content may be stored within storage memory, such as photographs, music files, videos, contact information, applications, documents, or any other file, or any combination thereof, para. 0022).

	With regard to claim 11, Gottlieb discloses:
11. 	The method of Claim 5, further comprising: 
through the media session, receiving, by the local client computer system, one or more second media streams that originated from a second client computer system associated with a second user (see, Fig. 1B, and detailed description, including, is an illustrative diagram of a communications system in accordance with various embodiments. In some embodiments, communications system 100 receives streaming feeds 130a-130n from devices 120a-120n, para. 0032);
reproducing, on the local client computer system, the one or more second media streams that originated from the second client computer system associated with the second user(see, detailed description, including, is an illustrative diagram of a communications system in accordance with various embodiments. In some embodiments, communications system 100 receives streaming feeds 130a-130n from devices 120a-120n, para. 0032);
displaying, on the local UI, of the local client computer system, that represents the media session, a second participant UI control representing the second user (see, Fig. 1B, and detailed description, including, device 110 may only display streaming feed 130a and include options for navigating between streaming feeds and/or interacting with specific devices, such as a call icon 140 that allows an administrator to communicate with device 120a, para. 0033);
in response to the request to display only the first portion of the local UI that includes the second participant UI control, excluding the first participant UI control from the local UI while continuing to reproduce at least the first portion of the one or more first media streams and continuing to reproduce the one or more second media streams (see, Fig. 1B, the device 120a UI representation is removed and replaced with another UI representation, for example, upon selecting record icon 160, visual and/or audio data captured by one or more cameras and/or microphones of one or more of devices 120a-120n may be recorded as of the instant the record icon 160 is selected. Additionally, the mode of communication may be upgraded to an intermediate mode of communication or an active mode of communication, para. 0033).

	With regard to claim 12, Gottlieb discloses:
12.	 The method of Claim 11, wherein the second participant UI control comprises at least a portion of a presentation of a document and reproducing at least the portion of the one or more second media streams comprises displaying the presentation of the document (see, detailed description, including, Various types of storage mediums may include, but are not limited to, hard-drives, solid state drives, flash memory, permanent memory (e.g., ROM), or any other storage type, or any combination thereof. Any form of data or content may be stored within storage memory, such as photographs, music files, videos, contact information, applications, documents, or any other file, or any combination thereof, para. 0022) and (see, In some embodiments, communications system 100 receives streaming feeds 130a-130n from devices 120a-120n, para. 0032).

With regard to claim 13, claim 13 (a system claim) recites substantially similar limitations to claim 5 (a method claim) (with the addition of one or more processors (see, detailed description, para. 0013), and one or more storage media storing a set of instructions to cause the one or more processors to, see para. 0013) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 14, claim 14 (a system claim) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 15, claim 15 (a system claim) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (a system claim) recites substantially similar limitations to claim 8 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 17, claim 17 (a system claim) recites substantially similar limitations to claim 9 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 18, claim 18 (a system claim) recites substantially similar limitations to claim 10 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 19, claim 19 (a system claim) recites substantially similar limitations to claim 11 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a system claim) recites substantially similar limitations to claim 12 (a method claim) and is therefore rejected using the same art and rationale set forth above.

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 2015/0334142 A1 to Gottlieb discusses - Some traditional communications systems allow users to communicate using video chat, but such systems provide inadequate options for users to memorialize their interactions. For example, a traditional communications system may allow a user to save a video chat as one or more video files that include the feeds from each, but that medium is difficult for a user to transfer to paper or display to others. Moreover, such video files are inherently different from the group photographs that may be used to memorialize real-life gatherings.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        12-12-2022